Citation Nr: 1202561	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for carpal tunnel syndrome, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for a respiratory disorder other than COPD, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to June 1984 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of Jackson Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied service connection for fibromyalgia as due to an undiagnosed illness, denied service connection for COPD as due to an undiagnosed illness and denied service connection for carpal tunnel syndrome as due to an undiagnosed illness.

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the Veteran's claims folders. 

In expanding the claim on appeal to encompass a pulmonary disability other than COPD, the Board is also cognizant of the recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran asserts that he has been diagnosed with COPD and there is also evidence of a diagnosis of moderate restriction of the lungs without obstruction.  Hence, while the December 2008 rating decision only addressed entitlement to service connection for COPD, the Board has now characterized the appeal as encompassing the matters set forth on the title page.  

Additionally, the Board notes that in unappealed and final April 1996 and August 1997 rating actions, the RO denied service connection for joint pain and aches due to an undiagnosed illness.  After issuance of the August 1997 final rating action, the RO received the Veteran's complete service treatment records.  Thus, in the instant appeal, the Board will consider the Veteran's claim for service connection for fibromyalgia without requiring new and material evidence.  Thus, the issues have been framed as indicated on the title page.  38 C.F.R. § 3.156(c) (2011).

The issues of entitlement to service connection for  fibromyalgia, claimed as due to an undiagnosed illness, and for a respiratory disorder other than COPD claimed as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Carpal tunnel syndrome was not present in service or for many years thereafter, ands is not otherwise related to service. 

2.  The Veteran does not have COPD.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred in or aggravated by service, and is not a manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

2.  COPD was not incurred in or aggravated during service and is not a manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a June 2006 letter, prior to the date of the issuance of the appealed December 2008 rating decision.  The June 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he was afforded VA examinations in October 2006, October 2008, November 2008 and June 2010.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997). 

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669 -75,672 (December 18, 2006).  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4). 

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and, menstrual disorders.  38 C.F.R. § 3.317(b). 

The Secretary has determined that there is no basis to establish presumptions of service connection for any disease, illness, or health effect, associated with service in the Southwest Asia theater of operations during the Gulf War, discussed in the National Academy of Sciences ' (NAS) reports entitled Gulf War and Health, Volume 4, Health Effects of Serving in the Gulf War (Volume 4) and Gulf War and Health, Volume 8: Update to Health Effects of Serving in the Gulf War (Volume 8). 

Based on findings in Volume 4 and Volume 8, VA published a proposed rule on November 17, 2010, to clarify that functional gastrointestinal disorders fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses.  75 Fed. Reg. 70,162. The attached notice concludes that no other changes to the existing presumptions and no new presumptions relating to multisymptom illnesses are warranted at this time.  In relevant part, the notice also concludes that no new presumptions are warranted for arthralgia, cardiovascular disease, skin conditions, other diseases of the nervous system and respiratory symptoms.  However, the determination not to provide presumptions of service connection for the health effects discussed in Volume 4 and Volume 8 does not preclude VA from granting service connection on a direct basis for these health effects, nor does it change any existing rights or procedures. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to service connection for carpal tunnel syndrome, claimed as due to an undiagnosed illness.

Factual Background and Analysis

The Veteran has claimed that he has carpal tunnel syndrome that is due to service and specifically due to an undiagnosed illness based upon service in the Persian Gulf. 

The Veteran's service treatment records do not include complaints of findings of a neurologic disability or carpal tunnel syndrome. 

The Veteran underwent a VA examination in October 2006.  The diagnosis was generalized joint pain with an unknown etiology.

In July 2008, the Veteran underwent left carpal tunnel release surgery.
The Veteran underwent a VA examination in October 2008.  The examiner noted subjective complaints of fibromyalgia without current objective findings. 

The Veteran underwent a VA examination in November 2008.  The VA examiner provided a diagnosis of transient fibromyalgia.  

The Veteran underwent a right carpal tunnel release in May 2010.

The Veteran underwent a VA examination in June 2010.  The examiner noted that the Veteran claimed that his carpal tunnel syndrome was due to a combination of his duties that he performed while on active duty in Saudi Arabia during the Gulf War and his chemical exposures while serving in the Gulf War.  The Veteran noted that he had to do a lot of typing and writing during his duties and that these duties, along with his exposure to chemicals, caused him to develop carpal tunnel syndrome.  The examiner noted that the Veteran's service treatment records were silent for carpal tunnel syndrome.  The Veteran also reported that his carpal tunnel symptoms began three years ago.  The diagnosis was bilateral carpal tunnel syndrome status post bilateral carpal tunnel release.  The examiner opined that it was less likely than not that the Veteran's bilateral carpal tunnel syndrome was caused or related to his Gulf War environmental exposure or due to his duties performed while on active duty.  The examiner again noted that there was no documentation of carpal tunnel syndrome or symptoms in his service treatment records.

Based upon the evidence of record, the Board finds the Veteran's carpal tunnel syndrome disability is not shown to have been incurred as a result of any established event, injury, or disease during active service, to include as due to an undiagnosed illness.  

There is a current diagnosis of carpal tunnel syndrome; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

To the extent that the Veteran contends that carpal tunnel syndrome is an illness subject to presumptions provided to veterans who served in the Persian Gulf, carpal tunnel syndrome is not an undiagnosed illness or a medically unexplained chronic multi symptom illness.  Hence, presumptive service connection is not warranted. 

Regarding direct service connection, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any carpal tunnel syndrome.  He was also not diagnosed with carpal tunnel syndrome until many years after service.  This time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Moreover, the only medical opinion addressing the etiology of the Veteran's carpal tunnel syndrome disability weighs against the claim.  The June 2010 VA examiner reviewed the claims file and examined the Veteran when determining that it was less likely than not that the Veteran's bilateral carpal tunnel syndrome was caused or related to his Gulf War environmental exposure or due to his duties performed while on active duty.  This is the only medical opinion to address the relationship between the Veteran's current carpal tunnel syndrome and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a carpal tunnel disability and service.

As there is no competent opinion linking the current disability to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for a carpal tunnel disability.






II.  Entitlement to service connection for COPD claimed as due to an undiagnosed illness.

Factual Background and Analysis

The Veteran has claimed that he has COPD that is due to service and specifically due to an undiagnosed illness based upon service in the Persian Gulf. 

The Veteran's service treatment records do not include complaints of findings of COPD or a respiratory disability. 

A May 2008 VA treatment record noted that the Veteran's past medical history included fibromyalgia, fatty liver, carpal tunnel syndrome and COPD.

The Veteran underwent a VA examination in June 2010.  The examiner noted that the Veteran claimed that he had COPD that was due to his environmental hazards while serving in the Gulf War.  The Veteran presented with complaints of shortness of breath.  His diagnostic tests revealed moderate restriction of the lungs without obstruction.  The examiner concluded that there was no objective evidence of COPD.

Based upon the evidence of record, the Board finds the Veteran's claim for service connection for COPD must be denied.

While the Veteran claimed that he has COPD as a result of environmental hazards during his time in Saudi Arabia, a review of the record is negative for any current COPD disability.  Specifically, the June 2010 VA examiner determined that there was no objective evidence of COPD.  While a May 2008 VA treatment record noted a past history of COPD, a current diagnosis was not provided and the remainder of the evidence in the claims file does not show a current diagnosis of COPD.  Given the absence of any diagnosed COPD disability, service connection is not warranted.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). Consequently, service connection for a COPD disability, to include as due to an undiagnosed illness, is denied because the medical evidence fails to establish the Veteran has a current COPD disability for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).


III.  All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his carpal tunnel and COPD disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, his assertions are not as probative as the opinion offered by the VA physician.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  


ORDER

Entitlement to service connection for carpal tunnel syndrome, claimed as due to an undiagnosed illness is denied.

Entitlement to service connection for COPD claimed as due to an undiagnosed illness is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the claim for fibromyalgia, claimed as due to an undiagnosed illness, the Veteran underwent VA examinations in October 2006, October 2008, November 2008 and June 2010.  The October 2006 examiner diagnosed the Veteran with generalized joint pain.  The October 2008 VA examiner noted subjective complaints of fibromyalgia without current objective findings.  The November 2008 VA examiner provided a diagnosis of transient fibromyalgia.  At the Veteran's recent most recent VA examination in June 2010, the examiner determined that despite subjective complaints, the objective responses to clinical testing were not consistent with fibromyalgia.

However, November 2010, March 2011 and May 2011 VA treatment notes indicated that the Veteran had a diagnosis of fibromyalgia.  As there is potential evidence of a current fibromyalgia disability related to the Veteran's service, an examination is needed so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether the Veteran has a current fibromyalgia disability and whether it is related to service, to include as due to an undiagnosed illness.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the claim for a pulmonary disability other than COPD, the Veteran testified that his respiratory disability is due to his exposure to fires and smoke while he was stationed in Saudi Arabia.  As noted above, a June 2010 VA examiner indicated that the Veteran had a diagnosis of moderate restriction of the lungs without obstruction.  However, the VA examiner did not give an etiology regarding the Veteran's respiratory disability.  

Further development is needed so that a medical professional can review the entire medical record, consider a complete history, and provide an informed opinion as to the relationship between a respiratory disability other than COPD and service, to include as due to an undiagnosed illness. 

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for fibromyalgia and a respiratory disability other than COPD, and that further medical examination and opinion in connection with these claims is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board finds that another medical opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the claims on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine whether he has met the criteria for a diagnosis of fibromyalgia or has joint, including back, pains or muscle pains as manifestations of an undiagnosed illness.  The claims folder should be made available to the examiner for review prior to the examination and the examiner is requested to acknowledge such review in the examination report or in an addendum.  The examiner should answer the following questions: 

a) Does the Veteran meet the criteria for a diagnosis of fibromyalgia? 

b) Does the Veteran have any diagnosed orthopedic disability? 

c) Does the Veteran have joint pain or muscle pain as a manifestation of an undiagnosed illness? 

d) If there is a diagnosis to explain any reported joint pain or muscle pain, what is the diagnosis? 

e) Did any diagnosed disability of the joints or muscles as likely as not have its onset in service? 

The examiner is specifically asked to conduct any necessary tests and/or studies, including X-rays.  The examiner should provide a rationale for these opinions.  If an answer cannot be provided without resort to speculation the examiner should provide a reason why this is so, and note whether there is any additional evidence that would permit an answer to be provided.

3.  Schedule the Veteran for a VA respiratory examination to determine the nature, severity, and etiology of any respiratory problems other than COPD, to include as due to an undiagnosed illness.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must review all of the evidence of record, to specifically include the Veteran's service treatment records, post service treatment records, and post service VA examination reports.  All necessary special studies or tests are to be accomplished if deemed necessary by the examiner. 

After a review of the examination findings and the entire evidence of record, the examiner should render an opinion as to the following: 

(a) Does the Veteran have a current respiratory disability other than COPD?

(b) Is the Veteran's respiratory condition due to a diagnosed disease or disability? 

(c) If the answer to (b) is in the affirmative, indicate whether any such disorder began during service or is causally linked to any incident of service? 

(d) If any respiratory condition other than COPD cannot be attributed to a known diagnosis, the examiner should so note and provide an opinion as to the whether the condition is attributed to an undiagnosed illness.  The examiner is requested to provide a rationale for any opinion provided.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate.

4.  Thereafter, readjudicate the claims.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


